DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,545,222. Although the claims at issue are not identical, they are not patentably distinct from each other. 
 With regard to claims 1 and 2, all of the elements of the device are recited in claim 1 of the patent, with the additional  clause “determine one or more properties of a segment of each of the identified return pulses.  With regard to claim 15, all of the elements of the method  are recited (in a different order which does not affect its function) with the additional clause “determining, by the return signal receiver IC, one or more properties of a segment of each of the identified return pulses”. The additional clauses would have been recognized by one skilled in the art    (e. g. an optical engineer)  as not necessary for the fundamental  operation of the LIDAR (determining the distance to an object) and therefore these claims are obvious over the patent.
With regard to claim 22, the steps are disclosed by the patent claim 14.
With regard to claims 23 and 24, all of the elements of the device are recited in claim 21 of the patent, with the words “return pulse of light is detected” replaced by “valid return pulse of light is detected”.   It would have been obvious that only valid return pulses are detected for estimating the time of flight to determine distance to an object (thereby ignoring noise signals).  The combination being e. g. an optical engineer. 
Further elements of dependent claims are all disclosed as follows: claims 3-14 of the instant application correspond exactly to claims 2-13 of the patent respectively, and claims 16-21 of the instant application correspond exactly to claims 15-20 of the patent.  Hence all the dependent claims are also obvious. 

Information Disclosure Statement
The information disclosure statements filed on march 17, 2021 have been considered by the Examiner.   Exhibits 2097 and 2098, included in the references but apparently not cited, were not considered by the Examiner  because the font was too small to read. Resubmission and clarification of which documents these correspond to are required for consideration.
Examiner’s signature on these  Information Disclosure Statements does not indicate that all cited references have been thoroughly reviewed nor a whether a particular reference constitutes prior art material to patentability of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645